Citation Nr: 0820229	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-34 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of a current right wrist 
disorder that is in anyway related to service.

2.  The veteran's current left ankle disorder did not have 
its onset during active service and is not otherwise 
etiologically related to the veteran's service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right wrist disorder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for a 
left knee disorder, on a direct basis or as secondary to a 
service-connected disability, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003 and March 2006 letters, with 
respect to the claims of entitlement to service connection.  
The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for a right wrist 
disorder and a left ankle disorder, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003, prior to 
the adjudication of the matter in May 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's available service medical 
records, VA outpatient reports, and VA examination reports 
dated in November 2005 and January 2007.  

The Board acknowledges that not all of the veteran's service 
medical records are available.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim of service 
connection for a right wrist disorder.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a right wrist 
disorder in service and the record contains no probative 
evidence that demonstrates otherwise.  Therefore, because 
there is no event, injury, or disease in service that any 
current diagnosis could be related to, the Board finds that a 
VA examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran alleges entitlement to service connection for a 
right wrist disorder and a left ankle disorder.  Review of 
the medical evidence of the record reveals that service 
connection is not warranted for either disability.

With respect to the veteran's claim of service connection for 
a right wrist disorder, there is no evidence of current 
disability.  The available service medical records are silent 
regarding any complaint or finding of a right wrist disorder.  
Rather, the record is absent any complaints or findings 
regarding the veteran's right wrist until several years after 
his discharge from service.  In February 1989, the veteran 
reported complaining of right wrist pain after a fall onto 
his outstretched arm.  Associated x-rays, however, revealed 
no evidence of an acute bony injury.  The bones were normally 
mineralized and demonstrated no evidence of acute fracture or 
dislocation.  Carpal bones demonstrated normal alignment.  
There was no evidence of soft tissue swelling 
radiographically.  Articular margins of the joints of the 
wrist were smooth and free of erosive or proliferative 
process.  Subsequent post-service medical records are silent 
as to complaints or a finding of a current right wrist 
disorder.  Given the evidence as outlined above, the Board 
finds that there is no evidence of a current right wrist 
disorder.  

As the record lacks a current diagnosis of a right wrist 
disorder, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  A claim for service connection for a 
disability must be accompanied by medical evidence 
establishing that the claimant currently has the claimed 
disability.  Absent evidence of a present disability, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  In the absence of evidence of injury to the 
right wrist during service along with the lack of medical 
evidence reflecting that the veteran currently has a right 
wrist disorder, the preponderance of the evidence is against 
the claim of entitlement to service connection for a right 
wrist disorder.  Thus, the claim must be denied.

As to the veteran's claim of service connection for a left 
ankle disorder, a review of the record fails to reveal a 
nexus to service.  The probative evidence of record contains 
no indication that the veteran's current left ankle disorder 
is causally related to his period of active service, any 
incident therein, or any service-connected disability.   

The service medical records are silent regarding any 
complaint or finding of a left ankle disorder.  The Board 
acknowledges that the veteran sustained a contusion to his 
left foot, in April 1984; however, there was no indication 
that his left ankle was involved.  The first indication of a 
left ankle disorder was in August 2001, more than 15 years 
after his discharge from service.  In August 2001, the 
veteran sprained his left ankle when he twisted it while 
walking.  An associated radiographic report demonstrated 
moderate soft tissue swelling.  Hypertrophic changes at the 
medial malleolar tip accompanied irregularity at the medial 
joint space.  Tiny well corticated ossicles at the lateral 
malleolar tip represented an old avulsion injury.  The ankle 
mortise was symmetric.  Anterior hypertrophic change was mild 
at the tibial talar joint.  There was moderate posterior and 
plantar calcaneal spurring and mild dorsal hypertrophic 
changes in the mid foot.  No definite acute finding was seen.  
In October 2002, the veteran presented complaining of 
bilateral ankle swelling, which was attributed to his plantar 
fasciitis.  In June 2003, the veteran presented complaining 
of left ankle pain and swelling.  His symptoms occurred after 
working with a new supervisor and being required to be on his 
feet for a full shift.  The examiner noted that the veteran 
had been diagnosed as having plantar fasciitis, but he did 
not make use of his prescribed orthotics.  Additionally, the 
veteran was morbidly obese and did not take his medication.  
In August 2006, the veteran injured his left ankle when his 
left knee buckled under him and he fell.  X-rays revealed a 
non-displaced fracture of the distal fibula.  

In November 2005, a VA examiner opined that the veteran's 
knee, ankle, shoulder, left arm, and neck disorders were not 
related to the veteran's service-connected lumbar spine 
disability.  VA examination of the left ankle, in February 
2007, revealed a significant amount of adipose tissue over 
the ankle.  Sensation was intact and equal.  There was 
evidence of mild rigid pes planus.  Dorsiflexion was to 
5 degrees, actively.  Plantar flexion was to 32 degrees, 
actively.  Dorsiflexion was to 10 degrees, passively.  
Plantar flexion was to 30 degrees, passively.

As a left ankle disorder was not shown in service or for many 
years thereafter, and because the probative evidence of 
record indicates that such disorder is not causally related 
to the any service-connected disability, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a left ankle disorder.  The 
Board acknowledges that some of veteran's left ankle 
complaints have been attributed to plantar fasciitis and an 
injury sustained when his left knee gave away; however, 
service connection is not in effect for any foot or left knee 
disorder.  Service connection is in effect for a lumbar spine 
disability; however, the November 2005 VA examiner 
specifically opined that the veteran's knee complaints were 
not related to his lumbar spine disability.  The only 
evidence linking the veteran's current left ankle disorder to 
a service-connected disability or service is the veteran's 
own assertion.  As a layperson he is not competent to offer 
medical evidence of the etiology of his current shoulder 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board finds no evidence left ankle disorder during service or 
as a result of service, to include the service-connected 
lumbar spine disability.  The lack of evidence of treatment 
may bear on the credibility of the evidence of continuity.  
Savage, 10 Vet. App. at 496.  Thus, the Board finds service 
connection is not warranted because the record contains no 
medical opinion or showing of chronicity to link the 
veteran's current left ankle disorder to service. 

In conclusion, service connection is not warranted for a 
right wrist disorder or a left ankle disorder.  As to the 
right wrist, the record lacks competent and probative 
evidence of a diagnosis of a right wrist disorder.  If there 
is no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  As to the left ankle, the record is absent any 
evidence of a chronic left ankle disorder in service, 
continuity of symptomatology, or of any incident in service 
or service-connected disability to which his current left 
ankle disorder is attributed, service connection is not 
warranted for a left ankle disorder.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for a right disorder and a left ankle 
disorder.  38 U.S.C.A. § 5107(b).



ORDER

The appeal regarding the matters of entitlement to service 
connection for a right knee disorder and a scar, left upper 
eyelid with corneal abrasion, are dismissed

Entitlement to service connection for a right wrist disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required regarding the veteran's claim of 
entitlement to service connection for depression.  By means 
of his representative, in May 2008, the veteran submitted an 
additional theory of entitlement.  He alleged that he is 
entitled to service connection for depression as secondary to 
his service-connected lumbar spine disability.  Service-
connected spondylosis with degenerative arthritis of the 
lumbar spine, which is currently rated as 40 percent 
disabling.  The Board finds that a remand is necessary in 
order to secure an opinion as to the etiology of the 
veteran's depression and whether it was caused or worsened by 
his service-connected disability.  See 38 U.S.C.A. § 5103A.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the etiology of the 
veteran's current depression.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
depression was caused or worsened by his 
service-connected lumbar spine 
disability.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


